             Case 1:19-cv-02316-RC Document 11 Filed 11/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DAVID ALAN CARMICHAEL,                               :
                                                     :
        Plaintiff,                                   :     Civil Action No.:      19-2316 (RC)
                                                     :
        v.                                           :     Re Document Nos.:      3, 5, 6, 9, 10
                                                     :
MICHAEL RICHARD POMPEO, in his                       :
official capacity as Secretary of State, et al.,     :
                                                     :
        Defendants.                                  :

                                                   ORDER

  GRANTING PLAINTIFF’S MOTION TO AMEND; GRANTING PLAINTIFF’S MOTIONS TO JOIN
PLAINTIFFS; DENYING AS MOOT DEFENDANT’S MOTION FOR EXTENSION OF TIME; DENYING
                        PLAINTIFF’S REQUEST FOR DEFAULT

        Plaintiff David Alan Carmichael brings this federal question suit concerning the

government’s provision of a religious accommodation. Compl. 1, ECF No. 1. Mr. Carmichael

seeks “the court’s declaration of law as it relates to the constitutionality of the conduct of United

States officers and agents, the guiding statutes[,] and regulations.” Id. at 2. Plaintiff thus asks

this court for legal and equitable relief, including a writ of mandamus, a declaratory judgment,

and an injunction for protection of religion. Id.

        After bringing the original suit, Mr. Carmichael filed several motions. First, he moved to

amend the complaint to add the U.S. Department of State as a Defendant. Pl.’s Mot. Amend 1,

ECF No. 3. Second, he moved to join two plaintiffs, Lawrence Donald Lewis, Pl.’s Mot.

Joinder, ECF No. 5, and William Mitchell Pakosz, Pl.’s Mot. Joinder, ECF No. 6. Thereafter,

Defendant filed a motion for an extension of time to file an answer in which the government

indicated that it did not oppose the filing of an amended complaint or Plaintiff’s motions to join

parties and requested 14 days after service of such an amended complaint to respond. Def.’s
          Case 1:19-cv-02316-RC Document 11 Filed 11/20/19 Page 2 of 2



Mot. Extension 1–3, ECF No. 9. In response, Plaintiff filed a memorandum opposing

Defendant’s motion for extension of time in which he moved for the Court to deny Defendant’s

motion and to declare the Defendant in default. Pl.’s Objection 2, ECF No. 10.

       Upon consideration of the parties’ motions, it is hereby:

        ORDERED that Plaintiff's motion to amend (ECF No. 3) is GRANTED; it is

       FURTHER ORDERED that Plaintiff's motions to join plaintiffs (ECF Nos. 5 and 6) are

       GRANTED; it is

       FURTHER ORDERED that Defendant’s motion for extension of time (ECF No. 9) is

       DENIED AS MOOT; it is

       FURTHER ORDERED that Plaintiff’s request for default is DENIED; it is

       FURTHER ORDERED that Plaintiff shall file an amended complaint that includes all

       defendants and all plaintiffs by December 4, 2019, and, to the extent that all plaintiffs

       proceed pro se, the amended complaint must be signed by all plaintiffs; and it is

       FURTHER ORDERED that Defendant’s response shall be due 14 days after service of

       the amended complaint.

       SO ORDERED.


Dated: November 20, 2019                                           RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 2
